Appeal from an order of the Family Court of Ulster County (Mizel, J.), entered May 16,1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, finding respondent in violation of a prior order of disposition.
Respondent was previously found to be a person in need of supervision and placed on probation for one year. He now appeals from an order finding that he violated the terms of his probation and directing his placement in a residential placement facility for a period of one year. Initially, inasmuch as Family Court’s order adequately set forth the reasons for the disposition, we reject respondent’s claim that the order failed to comply with applicable provisions of the Family Court Act. In addition, we find that since the investigation conducted by the Department of Social Services evidently did not uncover the whereabouts of respondent’s relatives, Family Court appropriately directed that respondent be placed in a residential placement facility. We have examined respondent’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.